FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS AURELIO PEREZ-ROMERO,                        No. 11-71507

               Petitioner,                        Agency No. A076-338-711

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Luis Aurelio Perez-Romero, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to suppress evidence and

terminate proceedings, and ordering him removed. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo questions of law, and review for substantial

evidence the agency’s factual findings. Aguilar Gonzalez v. Mukasey, 534 F.3d
1204, 1208 (9th Cir. 2008). We deny the petition for review.

      The agency did not err in denying Perez-Romero’s motion to suppress his

statements in the Form I-213 and videotaped interview. Contrary to Perez-

Romero’s contention, the agency was not required to suppress his statements on

the ground that he was not given Miranda warnings before being questioned. See

Trias-Hernandez v. INS, 528 F.2d 366, 368-69 (9th Cir. 1975) (Miranda warnings

are not required in the removal context). Perez-Romero has waived any challenge

to the agency’s determination that the questioning officers committed no

regulatory violations that would require suppression. See Martinez-Serrano v. INS,

94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not raised in the opening brief are

waived).

      Substantial evidence supports the agency’s finding that Perez-Romero is

removable due to alien smuggling, where the record reflects that he engaged in

affirmative acts in aid of a smuggling attempt. See 8 U.S.C. § 1182(a)(6)(E)(i);

Aguilar Gonzalez, 534 F.3d at 1208-09. Perez-Romero’s contention that the

agency was required to accept his testimony as true in the absence of an explicit




                                          2                                   11-71507
adverse credibility determination is foreclosed by Aboufayad v. Holder, 632 F.3d
623, 631 (9th Cir. 2011).

      Perez-Romero’s contention that the BIA failed to address his motion to

remand in light of Aguilar Gonzalez is not supported by the record.

      PETITION FOR REVIEW DENIED.




                                         3                                  11-71507